





EXECUTION VERSION
Joinder Agreement
THIS JOINDER AGREEMENT (this “Joinder Agreement”), dated as of November 20,
2015, is among CATCHMARK SOUTHERN HOLDINGS II GP, LLC, a Delaware limited
liability company (“Southern Holdings GP”), CATCHMARK SOUTHERN TIMBERLANDS II,
L.P., a Delaware limited partnership (“Southern Timberlands LP”), CATCHMARK
SOUTH CAROLINA TIMBERLANDS, LLC, a South Carolina limited liability company
(“South Carolina LLC”; together with Southern Holdings GP and Southern
Timberlands LP, each a “New Subsidiary” and collectively, the “New
Subsidiaries”), CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P. (the “Borrower”),
each of the other Loan Parties party hereto, and COBANK, ACB, as the
Administrative Agent (the “Administrative Agent”) under that certain Fourth
Amended and Restated Credit Agreement, dated as of December 23, 2014, among the
Borrower, the other Loan Parties party thereto from time to time as Guarantors,
the Administrative Agent, and the lenders party thereto from time to time
(“Lenders”) (as amended, modified, extended or restated from time to time, the
“Credit Agreement”). All capitalized terms used herein and not otherwise defined
shall have the meanings provided in the Credit Agreement.
The Borrower is required by Subsection 7.1.9 of the Credit Agreement to cause
each New Subsidiary to become a party to this Joinder Agreement. Each New
Subsidiary will obtain benefits as a result of the continued extension of credit
to the Borrower under the Credit Agreement, which benefits are hereby
acknowledged, and, accordingly, desires to execute and deliver this Joinder
Agreement. Therefore, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and to induce Lenders to continue to extend credit to the Borrower
under the Credit Agreement, each of the New Subsidiaries, the Borrower, the
other Loan Parties and the Administrative Agent, for the benefit of itself and
the other Lender Parties, hereby acknowledges, agrees and confirms as follows:
1.Joinder. Each New Subsidiary hereby agrees that effective on the date hereof
it hereby is and shall be deemed to be, and assumes the obligations of, a “Loan
Party,” “Subsidiary Guarantor” and “Guarantor” jointly and severally under and
as defined in the Credit Agreement, an “Additional Grantor” and a “Grantor”
jointly and severally under and as defined in each of the Security Agreement and
the Pledge Agreement (collectively, the “Security Documents”), and a “Loan
Party” jointly and severally under and as defined in each other Loan Document;
and, as such, each New Subsidiary hereby agrees that from the date hereof and
until payment in full in cash of all Obligations and the performance of all
other obligations of each of the Loan Parties under the Loan Documents, such New
Subsidiary shall perform, comply with, and be subject to and bound by each of
the terms and provisions of the Credit Agreement, each of the Security Documents
and each of the other Loan Documents jointly and severally with the other Loan
Parties, Additional Grantors, and Grantors party thereto (including, for the
avoidance of doubt, each of the other New Subsidiaries), as if such New
Subsidiary was an original party thereto. Without limiting the generality of the
foregoing, each New Subsidiary hereby represents and warrants that (i) each of
the representations and warranties set forth in Article VI of the Credit
Agreement, as modified by Schedule C hereto, applicable to such New Subsidiary
as a Loan Party or a Subsidiary of a Loan Party is true and correct on and as of
the date hereof, (ii) each of the representations and warranties set forth in
Article III of the Security Agreement, as modified by Schedule D-1 hereto,
applicable to such New Subsidiary as an Additional Grantor, Grantor or Loan
Party is true and correct on and as of the date hereof, (iii) each of the
representations and warranties set forth in Article III of the Pledge Agreement,
as modified by Schedule D-2 hereto, applicable to such New Subsidiary as an
Additional Grantor, Grantor or Loan Party is true and correct





--------------------------------------------------------------------------------





on and as of the date hereof and (iv) such New Subsidiary has heretofore
received a true and correct copy of the Credit Agreement, each of the Security
Documents and each of the other Loan Documents (including any modifications
thereof or supplements or waivers thereto) in effect on the date hereof.
2.Covenants. Each New Subsidiary covenants and agrees that, from the date hereof
and until payment in full in cash of all Obligations and the performance of all
other obligations of the Loan Parties under the Loan Documents, such New
Subsidiary will perform and observe, and cause each of its Subsidiaries to
perform and observe, all of the terms, covenants and agreements set forth in the
Security Documents and the other Loan Documents that are required to be, or that
any Loan Party has agreed to cause to be, performed or observed by the Loan
Parties or the Subsidiaries of the Loan Parties, including, without limitation,
the covenants set forth in Article VII of the Credit Agreement, the Events of
Default set forth in Article VIII of the Credit Agreement and the rights of set
off contained in Section 4.9 of the Credit Agreement.
3.Security Interest. Each New Subsidiary hereby collaterally assigns, mortgages
and pledges to the Administrative Agent for its benefit and for the ratable
benefit of the other Lender Parties, and hereby grants to the Administrative
Agent for its benefit and the ratable benefit of the other Lender Parties, as
collateral for the Secured Obligations (as defined in the applicable Security
Document), a pledge and assignment of, and a security interest in, all of the
right, title and interest in and to such New Subsidiary’s Collateral (as defined
in the applicable Security Document), whether now owned or hereafter acquired,
subject to all of the terms and provisions of the applicable Security Document.
4.Amendments to Schedules. Each of the New Subsidiaries and the other Loan
Parties party hereto acknowledges and agrees that the information on the
schedules to the Credit Agreement is hereby amended to provide the information
shown on the attached Schedule C. Each of the New Subsidiaries and the other
Loan Parties party hereto acknowledges and agrees that the information on the
schedules to the Security Agreement are hereby amended to provide the
information shown on the attached Schedule D-1 and the information on the
schedules to the Pledge Agreement are hereby amended to provide the information
shown on the attached Schedule D-2. By its signature hereto, the Administrative
Agent hereby accepts in its sole discretion pursuant to Section 11.1(a) of the
Credit Agreement such supplements and updates to the schedules of the Credit
Agreement, Security Agreement and Pledge Agreement.
5.Pledged Equity Interests. Each of the New Subsidiaries and the other Loan
Parties party hereto acknowledges and confirms that the Pledged Equity Interests
described in the attached Schedule D-2 are part of the Pledged Equity Interests
within the meaning of the Pledge Agreement and are part of the Collateral and
secure all of the Secured Obligations as provided in the Pledge Agreement.
6.Joinder Documents. Pursuant to Section 7.1.9(d) of the Credit Agreement, on or
before the date hereof, (i) the Administrative Agent shall receive counterparts
to this Joinder Agreement duly executed and delivered on behalf of each existing
Loan Party, each New Subsidiary and the Administrative Agent and (ii) each New
Subsidiary hereby covenants and agrees to execute and/or deliver to the
Administrative Agent each of the Joinder Documents listed on Schedule A hereto
in form and substance acceptable to the Administrative Agent in its sole
discretion.
7.Additional Joinder Documents. Upon the request of the Borrower and the other
Loan Parties, the Administrative hereby agrees, pursuant to its sole discretion
under Section 7.1.9(d)(ii) of the Credit Agreement, to accept delivery of the
Joinder Documents described on Schedule B hereto on or before December 31, 2015
(or such later date as the Administrative Agent may agree to in its sole
discretion). Each Loan Party (including each New Subsidiary) hereby jointly and
severally covenants and agrees that: the Borrowers and the Loan Parties will
perform, and will cause their respective Subsidiaries to perform, the
obligations set forth in Schedule B. The Loan Parties hereto hereby





--------------------------------------------------------------------------------





acknowledge and agree that the failure to take the actions described in the
preceding sentence within the specified time period or to otherwise comply with
the covenants described in the preceding sentence at all times shall constitute
an Event of Default under the Credit Agreement and, among other things, shall
constitute a basis for the Lenders to withhold Loans under the Credit Agreement.
8.Further Assurances. In furtherance of the foregoing, each New Subsidiary and
each other Loan Party shall execute and deliver or cause to be executed and
delivered at any time and from time to time such further instruments and
documents and do or cause to be done such further acts as may be reasonably
necessary in the reasonable opinion of the Administrative Agent to carry out
more effectively the provisions and purposes of this Joinder Agreement.
9.Representations and Warranties of Loan Parties. In order to induce the
Administrative Agent to enter into this Joinder Agreement, each Loan Party
(including each New Subsidiary) hereby jointly and severally (a) represents and
warrants that as of the date hereof (i) the recitals set forth above are true
and correct in all material respects, (ii) each of the representations and
warranties of any Loan Party or any Subsidiary of any Loan Party contained in
the Credit Agreement (as modified by this Joinder Agreement) and in the other
Loan Documents (as modified by this Joinder Agreement) is true and correct in
all material respects as if made on such date (except, if any such
representation and warranty relates to an earlier date, such representation and
warranty shall be true and correct in all material respects as of such earlier
date), and (iii) no Default or Event of Default has occurred and is continuing,
and (b) agrees that the incorrectness in any material respect of any
representation and warranty contained in this Joinder Agreement shall constitute
an immediate Event of Default.
10.Additional Representations, Warranties and Covenants Regarding the New
Subsidiaries.
a.
Each of the New Subsidiaries and the other Loan Parties party hereto represents
and warrants the following:

i.
Pursuant to Section 6.24.1(i) of the Credit Agreement:

(A)
the only business that Southern Holdings GP conducts or will conduct will be (1)
owning and holding certain Equity Interests of Southern Timberlands LP and such
other Investments as may be permitted by Section 7.2.5 of the Credit Agreement,
(2) entering into the Loan Documents, (3) pledging all of the Collateral that it
owns as collateral for the Loans and (4) transacting any and all lawful business
under the laws of the state of its organization that is incident, necessary and
appropriate to accomplish the foregoing.

(B)
the only business that Southern Timberlands LP conducts or will conduct will be
(1) acquiring, owning and holding Real Property, incidental personal property
related thereto and proceeds thereof, and operating and managing the Real
Property including the selling and harvesting of Timber by itself and by others
pursuant to Timber rights granted by Southern Timberlands LP, (2) owning and
holding such Investments as may be permitted by Section 7.2.5 of the Credit
Agreement, (3) entering into the Loan Documents and (4) transacting any and all
lawful business under the laws of the state of its organization that is
incident, necessary and appropriate to accomplish the foregoing.

(C)
the only business that South Carolina LLC conducts or will conduct will be (1)
acquiring, owning and holding Real Property, incidental personal property
related thereto and proceeds thereof, and operating and managing the Real
Property including the selling and harvesting of Timber by itself and by others
pursuant to Timber rights granted by Southern Carolina LLC,






--------------------------------------------------------------------------------





(2) owning and holding such Investments as may be permitted by Section 7.2.5 of
the Credit Agreement, (3) entering into the Loan Documents and (4) transacting
any and all lawful business under the laws of the state of its organization that
is incident, necessary and appropriate to accomplish the foregoing.
ii.
Pursuant to Section 6.24.3 of the Credit Agreement, each New Subsidiary is and
will be treated as a disregarded entity or pass-through entity for Federal
income tax purposes, with all items of income, gain, loss and expense of each
such Person being treated as though earned or incurred by CatchMark Timber
(except for the 0.01% interest in the Borrower that is owned by CatchMark
Holder).

b.
In accordance with Section 7.2.1 of the Credit Agreement, each of the New
Subsidiaries and the other Loan Parties party hereto covenants that none of the
New Subsidiaries will engage in any business activity, except those activities
described in Section 9(a)(i) of this Joinder Agreement.

11.Reaffirmation. Each of the Borrower, the New Subsidiaries and the other Loan
Parties confirms that all of its obligations under the Credit Agreement, the
Notes and the other Loan Documents are, and upon each New Subsidiary becoming a
“Loan Party”, “Additional Grantor”, “Grantor”, “Subsidiary Guarantor” and
“Guarantor” shall continue to be, in full force and effect. The parties hereto
confirm and agree that immediately upon each New Subsidiary becoming a “Loan
Party” under any Loan Document, the term “Obligations”, as used in the Credit
Agreement and the other Loan Documents, shall include all obligations of the New
Subsidiaries under the Credit Agreement, the Notes and under each other Loan
Document.
12.Counterparts. This Joinder Agreement may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together one and the same agreement. Delivery of an
executed counterpart of a signature page to this Joinder Agreement by telecopy
or electronic mail shall be effective as delivery of a manually executed
counterpart of this Joinder Agreement.
13.Interpretation. This Joinder Agreement shall be governed by and shall be
construed and enforced in accordance with all provisions of the Credit
Agreement.
14.Successors and Assigns. This Joinder Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
15.GOVERNING LAW; WAIVER OF JURY TRIAL. THIS JOINDER AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. EACH
PERSON A PARTY HERETO KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING UNDER OR IN CONNECTION
WITH THIS JOINDER AGREEMENT OR ANY AGREEMENT OR DOCUMENT ENTERED INTO IN
CONNECTION HEREWITH.


[Remainder of page intentionally left blank.]





--------------------------------------------------------------------------------









WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. The Borrower specifically
acknowledges and affirms its waiver of appraisal rights as evidenced by its
signature below.
IN WITNESS WHEREOF, each of the Borrower, the New Subsidiaries, the other Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the Lender Parties, has caused this Joinder to be duly executed by its
authorized officer as of the day and year first above written.




BORROWER:


CATCHMARK TIMBER OPERATING PARTNERSHIP, L.P.


By: CATCHMARK TIMBER TRUST, INC.,
as General Partner




By: _/S/ Brian M. Davis__________________
     Name: Brian M. Davis
     Title: Senior Vice President and Chief Financial Officer







--------------------------------------------------------------------------------





WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. CATCHMARK SOUTHERN HOLDINGS
II GP, LLC specifically acknowledges and affirms its waiver of appraisal rights
as evidenced by its signature below.
IN WITNESS WHEREOF, each of the Borrower, the New Subsidiaries, the other Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the Lender Parties, has caused this Joinder to be duly executed by its
authorized officer as of the day and year first above written.




CATCHMARK SOUTHERN HOLDINGS II GP, LLC


By: TIMBERLANDS II, LLC,
as Sole Member


By: CATCHMARK TIMBER OPERATING                          PARTNERSHIP, L.P., as
Manager


By: CATCHMARK TIMBER TRUST, INC.,
as General Partner




By: _/S/ Brian M. Davis_______________
          Name: Brian M. Davis
     Title: Senior Vice President and Chief Financial Officer





--------------------------------------------------------------------------------





WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. CATCHMARK SOUTHERN
TIMBERLANDS II, L.P. specifically acknowledges and affirms its waiver of
appraisal rights as evidenced by its signature below.
IN WITNESS WHEREOF, each of the Borrower, the New Subsidiaries, the other Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the Lender Parties, has caused this Joinder to be duly executed by its
authorized officer as of the day and year first above written.




CATCHMARK SOUTHERN TIMBERLANDS II, L.P.


By: CATCHMARK SOUTHERN HOLDINGS II GP,                  LLC, as General Partner
 
By: TIMBERLANDS II, LLC,
as Sole Member


By: CATCHMARK TIMBER OPERATING                          PARTNERSHIP, L.P., as
Manager


By: CATCHMARK TIMBER TRUST, INC.,
as General Partner




By: _/S/ Brian M. Davis_________
              Name: Brian M. Davis
     Title: Senior Vice President and Chief Financial Officer







--------------------------------------------------------------------------------





WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. CATCHMARK SOUTH CAROLINA
TIMBERLANDS, LLC specifically acknowledges and affirms its waiver of appraisal
rights as evidenced by its signature below.
IN WITNESS WHEREOF, each of the Borrower, the New Subsidiaries, the other Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the Lender Parties, has caused this Joinder to be duly executed by its
authorized officer as of the day and year first above written.




CATCHMARK SOUTH CAROLINA TIMBERLANDS, LLC


By: TIMBERLANDS II, LLC,
as Sole Member


By: CATCHMARK TIMBER OPERATING                          PARTNERSHIP, L.P., as
Manager


By: CATCHMARK TIMBER TRUST, INC.,
as General Partner




By: _/S/ Brian M. Davis_________
          Name: Brian M. Davis
     Title: Senior Vice President and Chief Financial Officer







--------------------------------------------------------------------------------





WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. CATCHMARK TRS HARVESTING
OPERATIONS, LLC specifically acknowledges and affirms its waiver of appraisal
rights as evidenced by its signature below.
IN WITNESS WHEREOF, each of the Borrower, the New Subsidiaries, the other Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the Lender Parties, has caused this Joinder to be duly executed by its
authorized officer as of the day and year first above written.




CATCHMARK TRS HARVESTING OPERATIONS, LLC


By: Forest Resource Consultants, Inc.,
as Manager




By: _/S/ David T. Foil_________
                                        
         Name: David T. Foil
         Title: President







--------------------------------------------------------------------------------





WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. CATCHMARK TIMBER TRUST,
INC. specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, each of the Borrower, the New Subsidiaries, the other Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the Lender Parties, has caused this Joinder to be duly executed by its
authorized officer as of the day and year first above written.




CATCHMARK TIMBER TRUST, INC.




By:    _/S/ Brian M. Davis_________
     Name: Brian M. Davis
Title: Senior Vice President and Chief Financial Officer







--------------------------------------------------------------------------------





WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. TIMBERLANDS II, LLC
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, each of the Borrower, the New Subsidiaries, the other Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the Lender Parties, has caused this Joinder to be duly executed by its
authorized officer as of the day and year first above written.






TIMBERLANDS II, LLC


By: CATCHMARK TIMBER OPERATING                          PARTNERSHIP, L.P., as
Manager


By: CATCHMARK TIMBER TRUST, INC.,
as General Partner




By: _/S/ Brian M. Davis_________
         Name: Brian M. Davis
     Title: Senior Vice President and Chief Financial Officer







--------------------------------------------------------------------------------





WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. CATCHMARK TIMBER TRS, INC.
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, each of the Borrower, the New Subsidiaries, the other Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the Lender Parties, has caused this Joinder to be duly executed by its
authorized officer as of the day and year first above written.


CATCHMARK TIMBER TRS, INC.




By:    _/S/ Brian M. Davis_________
Name: Brian M. Davis
Title: Senior Vice President and Chief Financial Officer



















--------------------------------------------------------------------------------





WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. CATCHMARK HBU, LLC
specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, each of the Borrower, the New Subsidiaries, the other Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the Lender Parties, has caused this Joinder to be duly executed by its
authorized officer as of the day and year first above written.




CATCHMARK HBU, LLC


By: CATCHMARK TIMBER OPERATING                          PARTNERSHIP, L.P., as
Manager


By: CATCHMARK TIMBER TRUST, INC.,
as General Partner




By: _/S/ Brian M. Davis_________
         Name: Brian M. Davis
     Title: Senior Vice President and Chief Financial Officer







--------------------------------------------------------------------------------





WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. CATCHMARK TEXAS TIMBERLANDS
GP, LLC specifically acknowledges and affirms its waiver of appraisal rights as
evidenced by its signature below.
IN WITNESS WHEREOF, each of the Borrower, the New Subsidiaries, the other Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the Lender Parties, has caused this Joinder to be duly executed by its
authorized officer as of the day and year first above written.




CATCHMARK TEXAS TIMBERLANDS GP, LLC


By: TIMBERLANDS II, LLC,
as Member


By: CATCHMARK TIMBER OPERATING                          PARTNERSHIP, L.P., as
Manager


By: CATCHMARK TIMBER TRUST, INC.,
as General Partner




By: _/S/ Brian M. Davis_________
                     Name: Brian M. Davis
     Title: Senior Vice President and Chief Financial Officer







--------------------------------------------------------------------------------





WAIVER OF APPRAISAL RIGHTS.    The laws of South Carolina provide that in any
real estate foreclosure proceeding a defendant against whom a personal judgment
is taken or asked may within thirty days after the sale of the mortgaged
property apply to the court for an order of appraisal. The statutory appraisal
value as approved by the court would be substituted for the high bid and may
decrease the amount of any deficiency owing in connection with the transaction.
Pursuant to Section 29-3-680 of the Code of Laws of South Carolina, THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE COLLATERAL. CATCHMARK TEXAS
TIMBERLANDS, L.P. specifically acknowledges and affirms its waiver of appraisal
rights as evidenced by its signature below.
IN WITNESS WHEREOF, each of the Borrower, the New Subsidiaries, the other Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the Lender Parties, has caused this Joinder to be duly executed by its
authorized officer as of the day and year first above written.




CATCHMARK TEXAS TIMBERLANDS, L.P.


By: CATCHMARK TEXAS TIMBERLANDS GP, LLC,              as General Partner


By: TIMBERLANDS II, LLC,
as Member


By: CATCHMARK TIMBER OPERATING                          PARTNERSHIP, L.P., as
Manager


By: CATCHMARK TIMBER TRUST, INC.,
as General Partner




By: _/S/ Brian M. Davis_________
                     Name: Brian M. Davis
     Title: Senior Vice President and Chief Financial Officer









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the Borrower, the New Subsidiaries, the other Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the Lender Parties, has caused this Joinder to be duly executed by its
authorized officer as of the day and year first above written.




COBANK, ACB, as the Administrative Agent




By:     _/S/ Zachary Carpenter________                                
Name: Zachary Carpenter
Title: Vice President











--------------------------------------------------------------------------------





SCHEDULE A
Joinder Documents
1.
Original certificates evidencing all of the issued and outstanding shares of
capital stock and other Equity Interests of such Subsidiary pursuant to the
terms of the Pledge Agreement, which certificates shall be accompanied by
undated stock and other powers duly executed in blank by each relevant pledger;

2.
A duly executed amendment and joinder to Collateral Assignment of Material
Agreement with respect to any Material Agreements to which it is a party, to the
extent requested by the Administrative Agent;

3.
A Solvency Certificate duly executed by an Authorized Officer of such Person;

4.
A certificate of the Secretary, Assistant Secretary or Manager of such Person
(upon which certificate each Lender Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary or
Manager of such Person canceling or amending such prior certificate), as to:

a.
resolutions of its Board of Directors (or equivalent body) then in full force
and effect authorizing the execution, delivery and performance of each Loan
Document to be executed by it;

b.
each Organizational Document of such Person; and

c.
the incumbency and signatures of each officer (including each Authorized Officer
and Financial Officer) of such Person that is authorized to act with respect to
each Loan Document executed by it;

5.
Good standing certificates for each jurisdiction where the Collateral of such
Person is located and each other jurisdiction where such Person is organized and
authorized (or should be authorized under the Laws) to conduct business (other
than the two (2) good standing certificates described on Schedule B hereto);

6.
Evidence that all required consents and approvals shall have been obtained and
be in full force and effect with respect to the transactions contemplated by the
Joinder Documents from (1) all relevant Governmental Authorities and (2) any
other Person whose consent or approval is necessary or the Administrative Agent
reasonably deems appropriate to effect such transactions;

7.
Legal opinions, dated on or about the date of such Joinder Agreement, and
addressed to the Administrative Agent and all the Lenders, from New York, the
jurisdiction of formation for such Person and such other jurisdictions as the
Administrative Agent may reasonably request;

8.
Evidence of the insurance coverage required to be maintained pursuant to Section
7.1.4 of the Credit Agreement, which insurance shall be satisfactory to the
Administrative Agent and shall be subject to satisfactory endorsements in favor
of the Administrative Agent;

All other reasonable requests of the Administrative Agent made with respect to
such Person, Joinder Agreement or the transactions related thereto.







--------------------------------------------------------------------------------





SCHEDULE B


Post-Closing Covenants


1.
Certificate of Good Standing, issued with respect to CatchMark TRS Harvesting
Operations, LLC by the Secretary of State of the State of North Carolina;

2.
Certificate of Good Standing, issued with respect to CatchMark HBU, LLC by the
Secretary of State of the State of Tennessee;

3.
Any Real Property Documents or modifications to Real Property Documents
requested by the Administrative Agent in its sole discretion;

4.
Evidence satisfactory to the Administrative Agent of the filing (or delivery for
filing) of all necessary U.C.C. financing statements naming such Person as the
debtor and the Administrative Agent as the secured party have been properly
filed under the U.C.C. of all jurisdictions as may be necessary or, in the
opinion of the Administrative Agent, desirable to perfect the first priority
security interest of the Administrative Agent in the Collateral subject thereto;

5.
Evidence of completion of all other actions, reasonably requested by the
Administrative Agent, in order to perfect its first priority security interest
in the Collateral the subject thereof; and

All other reasonable requests of the Administrative Agent made with respect to
such Person, Joinder Agreement or the transactions related thereto.







--------------------------------------------------------------------------------





SCHEDULE C


Supplements to Items of Schedule I of the Credit Agreement






Modifications evidenced by Officer’s Loan Certificates previously delivered to
Lender and dated January 30, 2015, May 29, 2015, November 12, 2015 and November
20, 2015.











--------------------------------------------------------------------------------





SCHEDULE D-1


Updated Schedules to the Security Agreement


SCHEDULE I
to Security Agreement
Item A. Location of Equipment
 
 
c/o CatchMark Timber Trust, Inc.
5 Concourse Parkway Northeast
Atlanta, Georgia 30328
Attn: President
County
Fulton
State
Georgia
Item B. Location of Inventory
 
 
c/o CatchMark Timber Trust, Inc.
5 Concourse Parkway Northeast
Atlanta, Georgia 30328
Attn: President
County
Fulton
State
Georgia
Item C. Principal Place of Business/Chief Executive Office
c/o CatchMark Timber Trust, Inc.
5 Concourse Parkway Northeast
Atlanta, Georgia 30328
Attn: President
County
Fulton
State
Georgia
Item D.  Trade Names
 
 
Grantor
Trade Name
 
Timberlands II, LLC


CatchMark Timber Operating
Partnership, L.P.


CatchMark Timber TRS, Inc.


CatchMark TRS Harvesting
Operations, LLC


CatchMark HBU, LLC


CatchMark Texas Timberlands
GP, LLC


CatchMark Texas Timberlands,
L.P.


CatchMark Southern Holdings II GP, LLC


CatchMark Southern Timberlands II, L.P.


CatchMark South Carolina Timberlands, LLC
None


None




None


None




None


None




None




None




None




None
 
Item E.  State of Organization and Identification Number
Grantor
State of Organization
Identification Number
Timberlands II, LLC
Delaware
4335699
CatchMark Timber Operating Partnership, L.P.
Delaware
4058366
CatchMark Timber TRS, Inc.
Delaware
4089509






--------------------------------------------------------------------------------





CatchMark TRS Harvesting Operations, LLC
Delaware
4422077
CatchMark HBU, LLC
Delaware
4636985
CatchMark Texas Timberlands GP, LLC
Texas
0801990567
CatchMark Texas Timberlands, L.P.
Texas
0801990579
CatchMark Southern Holdings II GP, LLC
Delaware
5873836
CatchMark Southern Timberlands II, L.P.
Delaware
5873842
CatchMark South Carolina Timberlands, LLC
South Carolina
151112-0242
Item F. Bailments
 
 
Grantor
Bailee
Address
Timberlands II, LLC
None
None
CatchMark Timber Operating Partnership, L.P.
None
None
CatchMark Timber TRS, Inc.
None
None
CatchMark TRS Harvesting Operations, LLC
None
None
CatchMark HBU, LLC
None
None
CatchMark Texas Timberlands GP, LLC
None
None
CatchMark Texas Timberlands, L.P.
None
None
CatchMark Southern Holdings II GP, LLC
None
None
CatchMark Southern Timberlands II, L.P.
None
None
CatchMark South Carolina Timberlands, LLC
None
None
Item G. Commercial Tort Claims
 
 
Grantor
Description of Commercial Tort Claim
Timberlands II, LLC
None
 
CatchMark Timber Operating Partnership, L.P.
None
 
CatchMark Timber TRS, Inc.
None
 
CatchMark TRS Harvesting Operations, LLC
None
 
CatchMark HBU, LLC
None
 
CatchMark Texas Timberlands GP, LLC
None
 
CatchMark Texas Timberlands, L.P.
None
 
CatchMark Southern Holdings II GP, LLC
None
 
CatchMark Southern Timberlands II, L.P.
None
 
CatchMark South Carolina Timberlands, LLC
None
 
Item H. Location of Fixtures
 
 
Lumpkin Office
P.O. Box 398
Hwy. 27 North
Lumpkin, GA 31815
County
Stewart
State
Georgia
Item I. Deposit Accounts
 
 
Grantor
Bank Mailing Address
Account Name and Number
See Item 6.24 of the Disclosure Schedule to the Credit Agreement
Item J. Securities Accounts
 
 
Grantor
Bank Mailing Address
Account Name and Number
See Item 6.24 of the Disclosure Schedule to the Credit Agreement
Item K. Commodities and Other Investment Accounts
Grantor
Bank Mailing Address
Account Name and Number
Timberlands II, LLC
None
None
CatchMark Timber Operating Partnership, L.P.
None
None
CatchMark Timber TRS, Inc.
None
None
CatchMark TRS Harvesting Operations, LLC
None
None
CatchMark HBU, LLC
None
None






--------------------------------------------------------------------------------





CatchMark Texas Timberlands GP, LLC
None
None
CatchMark Texas Timberlands, L.P.
None
None
CatchMark Southern Holdings II GP, LLC
None
None
CatchMark Southern Timberlands II, L.P.
None
None
CatchMark South Carolina Timberlands, LLC
None
None
Item L. Letters of Credit
 
Grantor
Bank Mailing Address
Account Name and Number
Timberlands II, LLC
None
None
CatchMark Timber Operating Partnership, L.P.
None
None
CatchMark Timber TRS, Inc.
None
None
CatchMark TRS Harvesting Operations, LLC
None
None
CatchMark HBU, LLC
None
None
CatchMark Texas Timberlands GP, LLC
None
None
CatchMark Texas Timberlands, L.P.
None
None
CatchMark Southern Holdings II GP, LLC
None
None
CatchMark Southern Timberlands II, L.P.
None
None
CatchMark South Carolina Timberlands, LLC
None
None






--------------------------------------------------------------------------------







 
Schedule II
To Security Agreement
Item A. Patents
 
 
 
 
Issued Patents
Grantor
Country
Issue Date
Inventor(s)
Title
Timberlands II, LLC
None
 
 
None
CatchMark Timber Operating Partnership, L.P.
 
None
 
 
None
CatchMark Timber TRS, Inc.
None
 
 
None
CatchMark TRS Harvesting Operations, LLC
None
 
 
None
CatchMark HBU, LLC
None
 
 
None
CatchMark Texas Timberlands GP, LLC
None
 
 
None
CatchMark Texas Timberlands, L.P.
 
None
 
 
None
CatchMark Southern Holdings II GP, LLC
None
 
 
None
CatchMark Southern Timberlands II, L.P.
None
 
 
None
CatchMark South Carolina Timberlands, LLC
None
 
 
None
Pending Patent Applications
Grantor
Serial No.
Filing Date
Inventor(s)
Title
Timberlands II, LLC
None
 
 
None
CatchMark Timber Operating Partnership, L.P.
None
 
 
None
CatchMark Timber TRS, Inc.
None
 
 
None
CatchMark TRS Harvesting Operations, LLC
None
 
 
None
CatchMark HBU, LLC
None
 
 
None
CatchMark Texas Timberlands GP, LLC
None
 
 
None
CatchMark Texas Timberlands, L.P.
None
 
 
None
CatchMark Southern Holdings II GP, LLC
None
 
 
None
CatchMark Southern Timberlands II, L.P.
None
 
 
None
CatchMark South Carolina Timberlands, LLC
None
 
 
None
Patent Applications in Preparation
Grantor
Serial No.
Expected Filing Date
Inventor(s)
Title
Timberlands II, LLC
None
 
 
None
CatchMark Timber Operating Partnership, L.P.
None
 
 
None
CatchMark Timber TRS, Inc.
None
 
 
None
CatchMark TRS Harvesting Operations, LLC
None
 
 
None
CatchMark HBU, LLC
None
 
 
None
CatchMark Texas Timberlands GP, LLC
None
 
 
None
CatchMark Texas Timberlands, L.P.
None
 
 
None
CatchMark Southern Holdings II GP, LLC
None
 
None






--------------------------------------------------------------------------------





CatchMark Southern Timberlands II, L.P.
None
 
 
None
CatchMark South Carolina Timberlands, LLC
None
 
 
None

Item B. Patent Licenses
 
Licensee
Country or Territory
Effective Date
Expiration Date
Date
Matter
Timberlands II, LLC
None
 
 
 
None
CatchMark Timber Operating Partnership, L.P.
None
 
 
 
None
CatchMark Timber TRS, Inc.
None
 
 
 
None
CatchMark TRS Harvesting Operations, LLC
 
 
None
CatchMark HBU, LLC
None
 
 
 
None
CatchMark Texas Timberlands GP, LLC
None
 
 
 
None
CatchMark Texas Timberlands, L.P.
None
 
 
 
None
CatchMark Southern Holdings II GP, LLC
None
 
 
 
None
CatchMark Southern Timberlands II, L.P.
 
 
None
CatchMark South Carolina Timberlands, LLC
None
 
 
 
None





SCHEDULE III
to Security Agreement
Item A. Trademarks
 
 
 
Registered Trademarks
Grantor
Country
Registration No.
Registration Date
Timberlands II, LLC
None
 
 
CatchMark Timber Operating Partnership, L.P.
 
CatchMark Timber TRS, Inc.
None
 
 
CatchMark TRS Harvesting Operations, LLC
None
 
 
CatchMark HBU, LLC
None
 
 
CatchMark Texas Timberlands GP, LLC
None
 
 
CatchMark Texas Timberlands, L.P.
 
CatchMark Southern Holdings II GP, LLC
None
 
 
CatchMark Southern Timberlands II, L.P.
None
 
 
CatchMark South Carolina Timberlands, LLC
None
 
 








--------------------------------------------------------------------------------





Pending Trademark Applications
Grantor
Country
Docket No.
Expected Filing Date
Products/ Services
Timberlands II, LLC
None
 
 
 
CatchMark Timber Operating Partnership, L.P.
None
 
 
 
CatchMark Timber TRS, Inc.
None
 
 
 
CatchMark TRS Harvesting Operations, LLC
 
 
CatchMark HBU, LLC
None
 
 
 
CatchMark Texas Timberlands GP, LLC
None
 
 
 
CatchMark Texas Timberlands, L.P.
None
 
 
 
CatchMark Southern Holdings II GP, LLC
None
 
 
 
CatchMark Southern Timberlands II, L.P.
 
 
CatchMark South Carolina Timberlands, LLC
None
 
 
 
Trademark Applications in Preparation
Grantor
Trademark
Docket No.
Expected Filing Date
Products/ Services
Timberlands II, LLC
None
 
 
 
CatchMark Timber Operating Partnership, L.P.
None
 
 
 
CatchMark Timber TRS, Inc.
None
 
 
 
CatchMark TRS Harvesting Operations, LLC
None
 
 
 
CatchMark HBU, LLC
None
 
 
 
CatchMark Texas Timberlands GP, LLC
None
 
 
 
CatchMark Texas Timberlands, L.P.
None
 
 
 
CatchMark Southern Holdings II GP, LLC
None
 
 
 
CatchMark Southern Timberlands II, L.P.
None
 
 
 
CatchMark South Carolina Timberlands, LLC
None
 
 
 










--------------------------------------------------------------------------------





Item B. Trademark Licenses
Licensee
Trademark
Effective Date
Expiration Date
Date
Country or Territory
Timberlands II, LLC
None
 
 
 
 
CatchMark Timber Operating Partnership, L.P.
None
 
 
 
 
CatchMark Timber TRS, Inc.
None
 
 
 
 
CatchMark TRS Harvesting Operations, LLC
 
 
 
CatchMark HBU, LLC
None
 
 
 
 
CatchMark Texas Timberlands GP, LLC
None
 
 
 
 
CatchMark Texas Timberlands, L.P.
None
 
 
 
 
CatchMark Southern Holdings II GP, LLC
None
 
 
 
 
CatchMark Southern Timberlands II, L.P.
 
 
 
CatchMark South Carolina Timberlands, LLC
None
 
 
 
 








--------------------------------------------------------------------------------







SCHEDULE IV
to Security Agreement
Item A. Copyrights
Registered Copyrights
Grantor
Country
Registration Date
Author(s)
Title
Timberlands II, LLC
None
 
 
None
CatchMark Timber Operating Partnership, L.P.
 
None
CatchMark Timber TRS, Inc.
None
 
 
None
CatchMark TRS Harvesting Operations, LLC
None
 
 
None
CatchMark HBU, LLC
None
 
 
None
CatchMark Texas Timberlands GP, LLC
None
 
 
None
CatchMark Texas Timberlands, L.P.
 
None
CatchMark Southern Holdings II GP, LLC
None
 
 
None
CatchMark Southern Timberlands II, L.P.
None
 
 
None
CatchMark South Carolina Timberlands, LLC
None
 
 
None
Copyrights Pending Registration Applications
Grantor
Series No.
Registration Date
Author(s)
Title
Timberlands II, LLC
None
 
 
None
CatchMark Timber Operating Partnership, L.P.
None
 
 
None
CatchMark Timber TRS, Inc.
None
 
 
None
CatchMark TRS Harvesting Operations, LLC
None
 
 
None
CatchMark HBU, LLC
None
 
 
None
CatchMark Texas Timberlands GP, LLC
None
 
 
None
CatchMark Texas Timberlands, L.P.
None
 
 
None
CatchMark Southern Holdings II GP, LLC
None
 
 
None
CatchMark Southern Timberlands II, L.P.
None
 
 
None
CatchMark South Carolina Timberlands, LLC
None
 
 
None
Copyrights Registration Applications in Preparation
Grantor
Docket No.
Expected Filing Date
Author(s)
Title
Timberlands II, LLC
None
 
 
None
CatchMark Timber Operating Partnership, L.P.
None
 
 
None
CatchMark Timber TRS, Inc.
None
 
 
None
CatchMark TRS Harvesting Operations, LLC
None
 
 
None
CatchMark HBU, LLC
None
 
 
None
CatchMark Texas Timberlands GP, LLC
None
 
 
None
CatchMark Texas Timberlands, L.P.
None
 
 
None






--------------------------------------------------------------------------------





CatchMark Southern Holdings II GP, LLC
None
 
None
CatchMark Southern Timberlands II, L.P.
None
 
 
None
CatchMark South Carolina Timberlands, LLC
None
 
 
None



Item B. Copyright Licenses
Grantor
Country or Territory
Licensee
Effective Date
Expiration Date
Subject Matter
Timberlands II, LLC
None
 
 
 
None
CatchMark Timber Operating Partnership, L.P.
None
 
 
 
None
CatchMark Timber TRS, Inc.
None
 
 
 
None
CatchMark TRS Harvesting Operations, LLC
 
 
None
CatchMark HBU, LLC
None
 
 
 
None
CatchMark Texas Timberlands GP, LLC
None
 
 
 
None
CatchMark Texas Timberlands, L.P.
None
 
 
 
None
CatchMark Southern Holdings II GP, LLC
None
 
 
 
None
CatchMark Southern Timberlands II, L.P.
 
 
None
CatchMark South Carolina Timberlands, LLC
None
 
 
 
None








--------------------------------------------------------------------------------





SCHEDULE V
to Security Agreement
Item A. Trade Secrets
Grantor
Country or Territory
Licensee
Effective Date
Expiration Date
Subject Matter
Timberlands II, LLC
None
 
 
 
None
CatchMark Timber Operating Partnership, L.P.
None
 
 
 
None
CatchMark Timber TRS, Inc.
 
 
None
CatchMark TRS Harvesting Operations, LLC
None
 
 
 
None
CatchMark HBU, LLC
None
 
 
 
None
CatchMark Texas Timberlands GP, LLC
None
 
 
 
None
CatchMark Texas Timberlands, L.P.
None
 
 
 
None
CatchMark Southern Holdings II GP, LLC
 
 
None
CatchMark Southern Timberlands II, L.P.
None
 
 
 
None
CatchMark South Carolina Timberlands, LLC
None
 
 
 
None










--------------------------------------------------------------------------------





SCHEDULE VI
to Security Agreement


Assigned Agreements


1.
Fiber Supply Agreement

2.
Master Stumpage Agreement

3.
Pulpwood Supply Agreement (Waycross Property) with Georgia Biomass, LLC

4.
Purchase and Sale Agreement between ForesTree VI LP, ForesTree VI Texas LP, and
CatchMark Trust dated as of March 13, 2014, as assigned and amended through May
30, 2014

5.
Purchase and Sale Agreement between SPP Land, LLC and Timberlands II, LLC, as
assignee of CatchMark Timber Trust, Inc., a Maryland corporation, dated as of
May 2, 2014

6.
Purchase and Sale Agreement, dated July 7, 2014, between McB Timberland Fund 1,
LLC, McB TL II, LLC, McB Carter, LLC, McB TL III, LLC, McB Timberland IV, LLC,
McB Coastal, LLC and WCK Timber, LLC and Timberlands II, LLC, CatchMark HBU, LLC
and CatchMark TRS Subsidiary, LLC, as assignees of CatchMark Timber Trust, Inc.,
a Maryland corporation, as amended through October 1, 2014 and attached to the
Officer’s Certificate of the Loan Parties delivered to the Administrative Agent
on October 1, 2014

7.
Purchase and Sale Agreement, dated July 7, 2014, between Wildwood Timberlands
LLC and Timberlands II, LLC and CatchMark HBU, LLC, as assignees of CatchMark
Timber Trust, Inc., a Maryland corporation, as amended through October 1, 2014
and attached to the Officer’s Certificate of the Loan Parties delivered to the
Administrative Agent on October 1, 2014

8.
Purchase and Sale Agreement, September 26, 2014, by and between Forestree GM
LLC, a Delaware limited liability company and Timberlands II, LLC, CatchMark
HBU, LLC and CatchMark TRS Subsidiary, LLC, as assignees of CatchMark Timber
Trust, Inc., a Maryland corporation, as amended through October 30, 2014 and
delivered to the Administrative Agent on or before October 30, 2014.

9.
Purchase and Sale Agreement, December 17, 2014, by and between SPP Land, LLC, a
Georgia limited liability company, and CatchMark HBU, LLC and Timberlands II,
LLC, as assignees of CatchMark Timber Trust, Inc., a Maryland corporation, as
amended through January 30, 2015 and attached to the Officer’s Certificate of
the Loan Parties delivered to the Administrative Agent on January 30, 2015.

10.
Purchase and Sale Agreement, dated as of November 20, 2014, by and between (i)
Gary Preston, Cathy Green and Harriet Anderson, co-executors of the Margaret
Gary Timm Estate, and (ii) CatchMark HBU, LLC, as assignee of CatchMark Timber
Trust, Inc., a Maryland corporation, as amended through January 30, 2015 and
attached to the Officer’s Certificate of the Loan Parties delivered to the
Administrative Agent on January 30, 2015.

11.
Purchase and Sale Agreement, dated as of December 8, 2014, by and between (i)
Allen Kennedy, as sole Trustee of the Trust for Allen V. Kennedy II, a trust
created by Order of the Superior Court of Clinch County, Georgia in Civil Action
No. 04V194, styled “In Re: A.V. Kennedy Trust Agreement dated December 30, 1958”
and (ii) Timberlands II, LLC, as assignee of CatchMark Timber Trust, Inc., a
Maryland corporation, as amended through January 30, 2015 and attached to the
Officer’s Certificate of the Loan Parties delivered to the Administrative Agent
on January 30, 2015.






--------------------------------------------------------------------------------





12.
Purchase and Sale Agreement, dated as of April 27, 2015, by and between
Heartwood Forest Fund III Limited Partnership and CatchMark Texas Timberlands,
L.P., a Texas limited partnership, as assignee of CatchMark Timber Trust, Inc.,
a Maryland corporation, as amended through May 29, 2015 and delivered to the
Administrative Agent on or before May 29, 2015.

13.
Purchase and Sale Agreement, dated as of July 31, 2015, by and between Miltex
Properties, Inc., a Florida corporation, and CatchMark HBU, LLC, CatchMark TRS
Subsidiary, LLC and CatchMark Texas Timberlands, L.P., a Texas limited
partnership, as assignees of CatchMark Timber Trust, Inc., a Maryland
corporation, as amended through November 4, 2015 and delivered to the
Administrative Agent on or before November 8, 2015.

14.
Purchase and Sale Agreement, dated as of September 14, 2015, by and between
Bowater Timber 4, LLC, a Delaware limited liability company, and CatchMark HBU,
LLC, CatchMark TRS Subsidiary, LLC, CatchMark Southern Carolina Timberlands, LLC
and CatchMark Southern Timberlands II, L.P., as assignees of CatchMark Timber
Trust, Inc., a Maryland corporation, as amended through the date hereof and
delivered to the Administrative Agent on or before the date hereof.

15.
Purchase and Sale Agreement, dated as of November 10, 2015, by and between
Valley Creek Land & Timber, LLC, a Mississippi limited liability company, and
CatchMark Timber Trust, Inc., a Maryland corporation, as amended through
November 10, 2015 and delivered to the Administrative Agent on or before
November 10, 2015.

16.
Timberland Operating Agreement and Service Agreements with Forest Resource
Consultants, Inc. as follows:

Coastal Region (f/n/a Waycross):
•
Timberland Operating Agreement dated April 11, 2014.

•
First Amendment to Timberland Operating Agreement dated May 30, 2014.

•
Second Amendment to Timberland Operating Agreement dated October 1, 2014.

•
Third Amendment to Timberland Operating Agreement dated December 19, 2014
effective October 1, 2014.

•
Fourth Amendment to Timberland Operating Agreement dated July 15, 2015 effective
July 1, 2015.

•
Letter Agreement dated November 20, 2015 from Forest Resource Consultants.

South Central Region (f/n/a MARHT):
•
Amended and Restated Timberland Operating Agreement dated June 17, 2014.

•
First Amendment to Amended and Restated Timberland Operating Agreement dated
October 1, 2014.

•
Second Amendment to Amended and Restated Timberland Operating Agreement dated
December 19, 2014 effective October 1, 2014

•
Third Amendment to Timberland Operating Agreement dated July 15, 2015 effective
July 1, 2015.

Southwest- Louisiana Region (f/n/a Beauregard):
•
Timberland Operating Agreement dated October 30, 2014.






--------------------------------------------------------------------------------





•
First Amendment to Timberland Operating Agreement dated December 19, 2014
effective October 30, 2014.

•
Second Amendment to Timberland Operating Agreement dated July 15, 2015 effective
July 1, 2015.

•
Services Agreement dated October 30, 2014.

•
Confirmation and Acknowledgment dated December 19, 2014 effective October 30,
2014.

Southwest- Texas Region (f/n/a Panola):
•
Amended and Restated Timberland Operating Agreement dated December 19, 2014
effective April 11, 2014.

•
Assignment, Assumption and Consent Agreement (Operating Agreement) dated May 30,
2014.

•
First Amendment to Amended and Restated Timberland Operating Agreement dated
July 15, 2015 effective July 1, 2015.

•
Services Agreement dated April 11, 2014.

•
Assignment, Assumption and Consent Agreement (Services Agreement) dated May 30,
2014.

•
Confirmation and Acknowledgment dated December 19, 2014 effective April 11,
2014.














--------------------------------------------------------------------------------





SCHEDULE D-2
Updated Schedules to the Pledge Agreement


SCHEDULE I
to Pledge Agreement
Item A. Pledged Shares
Grantor
Securities Issuer
Outstanding Shares
% of Shares Pledged
Certificate No.
CatchMark Timber Operating Partnership, L.P.
CatchMark Timber TRS, Inc.
100
100%
3
 
 
 
 
 
Item B. Pledged Membership Interests
Grantor
Securities Issuer
No. of Membership Interests
Membership Interests % of Interests Pledged
Certificate No.
CatchMark Timber Operating Partnership, L.P.
Timberlands II, LLC
1,000
100%
4
CatchMark Timber TRS, Inc.
CatchMark TRS Harvesting Operations, LLC
1,000
100%
2
CatchMark Timber TRS, Inc.
CatchMark HBU, LLC
1,000
100%
4
Timberlands II, LLC
100%
1
Timberlands II, LLC
Delaware
N/A
100%
1
Timberlands II, LLC
Delaware
N/A
100%
1
Item C. Pledged Partnership Interests
Grantor
State of Organization of Securities Issuer
Type of Pledged Partnership Interests
Partnership % of Pledged Partnership Interests
Certificate No.
CatchMark Texas Timberlands, GP, LLC
Texas
General
1%
1
Timberlands II, LLC
Texas
Limited
99%
2
CatchMark Southern Holdings II GP, LLC
Delaware
GP
1%
1
Timberlands II, LLC
Delaware
LP
99%
2
 
 
 
 
 




